ORDER
PER CURIAM.
Donald Clark appeals his conviction following jury trial for the class D felony of driving while intoxicated, section 577.010 RSMo 2000. He was sentenced as a prior offender to four years imprisonment. Mr. Clark contends that the trial court improperly allowed the testimony of the arresting officer’s use of the Horizontal Gaze Nys-tagmus (HGN) test because (1) the arresting officer was not qualified to administer the test, and (2) the arresting officer improperly performed the test.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).